 

Exhibit 10.4

 

STRAIGHT NOTE

(INTEREST ONLY)

 

Escrow No.: FWFM-4461700661CC\NM Title No.: FWVI-TO17001450

 

DO NOT DESTROY THIS ORIGINAL NOTE When paid, this original Note, together with
the Deed of Trust securing it, must be surrendered to Trustee for cancellation,
before reconveyance will be made.

 

$425,000.00 Reedley, California October 9, 2017

 

At the times hereinafter stated, for value received, I/We promise to pay to

 

M & G Farms, Inc., a California Corporation

 

or order, at Orosi, California, the sum of Four Hundred Twenty-Five Thousand And
No/100 Dollars ($425,000.00), with interest from                           
           at the rate of Six Percent (6.000%) per annum, payable INTEREST ONLY
monthly, in the sum of Two Thousand One Hundred Twenty-Five And No/100 Dollars
($2,125.00), OR MORE, beginning on                             and so continuing
"monthly" thereafter until                             at which time the entire
unpaid principal balance, together with accrued interest, shall become
immediately due and payable.

 

PREPAYMENT OF PRINCIPAL WITHOUT PENALTY: Payor shall have the privilege to
prepay this note in full, or in part, at anytime without penalty. Payment(s)
shall first apply to interest then due and the balance to principal. Interest
shall cease to accrue on any principal paid as of date of payment thereof.
Interest only payments, if applicable, shall thereafter adjust accordingly.

 

Principal and interest payable in lawful money of the United States of America.
Should default be made in payment of any installment when due the whole sum of
principal and interest shall become immediately due at the option of the holder
of this Note and after said breach, said obligation shall continue to accrue
interest at the rate of Six Percent (6.000%) per annum. If action be instituted
on this Note, the undersigned promises to pay such sum as the Court may fix as
attorney's fees. This Note is secured by a Deed of Trust of even date to Chicago
Title Company, a California corporation, as Trustee.

 



M & G Packing LLC       BY: /s/ David Selakovic     David Selakovic     Managing
Member  

 

Note Straight (Interest Only) Printed: 10.09.17 @ 03:55 PM by C\NSCA0002227.doc
/ Updated: 10.15.14Page 1CA-CT-FWFM-02180.054446-FWFM-4461700661



 

 

 

